     Case 1:20-cv-00972-AWI-SKO Document 3 Filed 07/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW GAYLORD,                                       Case No.: 1:20-cv-00972-AWI-SKO

12                       Plaintiff,
                                                            ORDER GRANTING APPLICATION TO
13            v.                                            PROCEED IN FORMA PAUPERIS AND
                                                            DIRECTING PAYMENT
14    THE CLAY HOUSE, et al.,                               OF INMATE FILING FEE BY THE CHIEF OF
                                                            MADERA COUNTY DEPARTMENT OF
15                       Defendants.                        CORRECTIONS

16                                                          (Doc. 2)

17
            Plaintiff is a prisoner proceeding pro se and has requested leave to proceed in forma pauperis
18
     pursuant to 28 U.S.C. § 1915. (Doc. 2.) Plaintiff has made the showing required by § 1915(a) and
19
     accordingly, the request to proceed in forma pauperis will be granted. Plaintiff is obligated to pay
20
     the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff must make
21
     monthly payments in the amount of twenty percent of the preceding month’s income credited to
22
     Plaintiff’s trust account. The Chief of Madera County Department of Corrections is required to
23
     send to the Clerk of Court payments from Plaintiff’s account each time the amount in the account
24
     exceeds $10, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
25
            Regarding the status of his complaint, Plaintiff is advised that, pursuant to 28 U.S.C. §
26
     1915(e)(2), the court must conduct an initial review of every pro se complaint proceeding in forma
27
     pauperis to determine whether it is legally sufficient under the applicable pleading standards. The
28
                                                        1
     Case 1:20-cv-00972-AWI-SKO Document 3 Filed 07/17/20 Page 2 of 2

 1   court must dismiss a complaint, or portion thereof, if the court determines that the complaint is

 2   legally frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

 3   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the

 4   court determines that the complaint fails to state a claim, leave to amend may be granted to the

 5   extent that the deficiencies in the complaint can be cured by amendment. Plaintiff’s complaint will

 6   be screened in due course.

 7            If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with

 8   the requisite forms and instructions to request the assistance of the United States Marshal in serving

 9   the defendants pursuant to Federal Rule of Civil Procedure 4.

10            Based on the foregoing and good cause appearing, IT IS HEREBY ORDERED that:

11            1.      Plaintiff’s application to proceed in forma pauperis (Doc. 2) is GRANTED;

12            2.      The Chief of Madera County Department of Corrections or his designee shall

13   collect payments from Plaintiff’s prison trust account in an amount equal to twenty per cent

14   (20%) of the preceding month’s income credited to the prisoner’s trust account, and shall

15   forward those payments to the Clerk of Court each time the amount in the account exceeds

16   $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350 has been collected and

17   forwarded to the Clerk of Court. The payments shall be clearly identified by the name and

18   number assigned to this action.

19            3.      The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff’s

20   in forma pauperis application on the Chief of Madera County Department of Corrections, via the
21   court’s electronic case filing system (CM/ECF).

22            4.      The Clerk of Court is directed to serve a copy of this order on the Financial

23   Department, U.S. District Court, Eastern District of California, Sacramento Division.

24
     IT IS SO ORDERED.
25

26   Dated:        July 16, 2020                                    /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
